Title: From George Washington to Jonathan Trumbull, Sr., 2 January 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Dear Sir
                            Head Quarters New Windsor Janry 2nd 1781
                        
                        I have the honor to inform your Excellency of the sailing of the Embarkation, which I mentioned in my Letter
                            of the 13th of December. The Fleet consisting of thirty two Sail, left the Hook on the 22nd Ulto with a Detachment of about
                            Sixteen hundred Troops on Board, under the command of Arnold. It is conjectured they are designed as a further
                            reinforcement to the Southern Army, which is said to be greatly weakened, by the severity of the service and climate. I
                            have the honor to be With great respect & esteem Your Excellency’s Most Obedient Humble Servant
                        
                            Go: Washington
                        
                    